20-3403
   Munoz v. Garland
                                                                            BIA
                                                                       Ruehle, IJ
                                                                    A205 983 097
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall
   United States Courthouse, 40 Foley Square, in the City of
   New York, on the 9th day of March, two thousand twenty-two.

   PRESENT:
            JOHN M. WALKER, JR.,
            REENA RAGGI,
            SUSAN L. CARNEY,
                 Circuit Judges.
   _____________________________________

   MIZRAIM JAAZIEL BARRIOS MUNOZ,
            Petitioner,

                      v.                                  20-3403
                                                          NAC
   MERRICK B. GARLAND, UNITED
   STATES ATTORNEY GENERAL,
            Respondent.
   _____________________________________

   FOR PETITIONER:                    Stephen K. Tills, Esq., Orchard
                                      Park, NY.

   FOR RESPONDENT:                    Brian Boynton, Acting Assistant
                                      Attorney General; Jonathan
                                      Robbins, Senior Litigation
                                   Counsel; Timothy Bo Stanton, Trial
                                   Attorney, Office of Immigration
                                   Litigation, United States
                                   Department of Justice, Washington,
                                   DC.

       UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

       Petitioner Mizraim Jaaziel Barrios Munoz, a native and

citizen of Guatemala, seeks review of a September 4, 2020,

decision of the BIA affirming a June 18, 2018, decision of an

Immigration       Judge   (“IJ”)    denying    asylum,   withholding    of

removal, and protection under the Convention Against Torture

(“CAT”).    In re Barrios Munoz, No. A 205 983 097 (B.I.A. Sep.

4, 2020), aff’g No. A 205 983 097 (Immig. Ct. Buffalo June 18,

2018).       We    assume   the     parties’    familiarity   with     the

underlying facts and procedural history.

       We review the IJ’s          decision as supplemented by the

BIA.     See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir.

2005).    The     applicable       standards    of   review   are    well

established.       See Yanqin Weng v. Holder, 562 F.3d 510, 513

(2d Cir. 2009) (reviewing factual findings for substantial

evidence and questions of law de novo); Hong Fei Gao v.
                            2
Sessions, 891 F.3d 67, 76 (2d Cir. 2018) (reviewing adverse

credibility   determination   under   a   substantial   evidence

standard).

    As an initial matter, Munoz’s argument that his Notice

to Appear (“NTA”) was insufficient to vest jurisdiction with

the agency because it omitted the date of his initial hearing

is foreclosed by Banegas Gomez v. Barr, in which we held that

Pereira v. Sessions, 138 S. Ct. 2105 (2018), addresses a

narrow question regarding the stop-time rule and does not

“void jurisdiction in cases in which an NTA omits a hearing

time or place” or require specification of the time and date

of the initial hearing, “at least so long as a notice of

hearing specifying this information is later sent to the

alien.”   922 F.3d 101, 110–12 (2d Cir. 2019); see also Chery

v. Garland, 16 F.4th 980, 987 (2d Cir. 2021) (holding that

“Banegas Gomez remains good law even after . . . Niz-Chavez

[v. Garland, 141 S. Ct. 1474 (2021)]”).   It is undisputed that

Munoz received hearing notices with the missing information.

    Turning to the merits of the agency’s decision, we

conclude that substantial evidence supports the agency’s

adverse   credibility   determination.       “Considering    the


                               3
totality of the circumstances, and all relevant factors, a

trier   of   fact   may   base   a   credibility   determination   on”

inconsistencies within and between an applicant’s statements

and other evidence.        8 U.S.C. § 1158(b)(1)(B)(iii).          “We

defer . . . to an IJ’s credibility determination unless, from

the totality of the circumstances, it is plain that no

reasonable fact-finder could make such an adverse credibility

ruling.”     Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

2008); accord Hong Fei Gao, 891 F.3d at 76.

    The agency reasonably relied on multiple inconsistencies

among Munoz’s statements and evidence regarding the years

when each attack occurred and when the gang first confronted

him, whether he was hospitalized after the second attack, and

whether the local authorities would protect him.               See 8

U.S.C. § 1158(b)(1)(B)(iii).             The agency also reasonably

relied on omissions from Munoz’s application.            See Xiu Xia

Lin, 534 F.3d at 167.        Munoz’s application omitted that he

worked as a mechanic at the time of the attacks, that gang

members beat him in 2009, and that he had a brother named

Wilson who also had been threatened by the gang in Guatemala.

The agency was not required to credit Munoz’s explanations


                                     4
for the omissions, as they did not resolve the resulting

inconsistency.           See Majidi v. Gonzales, 430 F.3d 77, 80 (2d

Cir.    2005)      (“A    petitioner    must   do    more    than    offer   a

plausible explanation          for   his    inconsistent      statements     to

secure relief; he must demonstrate that a reasonable fact-

finder would be compelled to credit his testimony.” (internal

quotation marks omitted)).             Although we have cautioned that

omissions     may    be     “less    probative”     of    credibility   than

inconsistencies, the agency did not err in relying on these

omissions       because      Munoz   gave    inconsistent      explanations

regarding the omissions.             See Hong Fei Gao, 891 F.3d at 78

(holding that agency may rely on even non-material omissions,

but probative value of omissions is greater where there is

resulting inconsistency). 1

       In   sum,     given    the    omissions      and    inconsistencies,

substantial        evidence      supports      the        agency’s    adverse


1 We do not rely on the agency’s finding that Munoz failed to
testify to a March 2012 encounter with the gang because Munoz
testified to experiencing threats and his application described
this incident as involving only threats.      This error does not
require remand given the other bases for the adverse credibility
determination. See Lianping Li v. Lynch, 839 F.3d 144, 149 (2d
Cir. 2016) (explaining that “we may . . . deem remand futile” where
“substantial evidence . . . considered in the aggregate, supports”
the adverse credibility determination (internal quotation marks
omitted)).
                                        5
credibility      determination.          See     8      U.S.C.

§ 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.        The

adverse credibility determination is dispositive of asylum,

withholding of removal, and CAT relief because all three forms

of relief were based on the same factual predicate.    See Paul

v. Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.   All pending motions and applications are DENIED and

stays VACATED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe,
                            Clerk of Court




                              6